KNOLL, Justice
(concurring).
I concur in the majority’s holding, but write separately to express my belief that respondent’s misconduct was not due to incompetence but resulted from a conscious attempt to manipulate the judicial system to the advantage of himself and his clients. Such misconduct is very serious in nature.
However, I find it noteworthy that the trial court, which personally observed the misconduct, did not hold respondent in contempt or otherwise sanction him. The trial court’s letter to the ODC regarding respondent was not phrased as a complaint; rather, the trial court asked the ODC to assist respondent in understanding his professional obligations. Under these circumstances, I believe the sanction adopted by the majority is appropriate.
Accordingly, I respectfully concur.